Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-23-2008

USA v. Ross
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-4148




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"USA v. Ross" (2008). 2008 Decisions. Paper 991.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/991


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                 NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT


                                      No. 06-4148


                          UNITED STATES OF AMERICA

                                           v.

                                  JARROD A. ROSS,

                                                Appellant




                     Appeal from the United States District Court
                        for the Western District of Pennsylvania
                      (D.C. Criminal Action No. 06-cr-00003-2E)
                     District Judge: Honorable Sean J. McLaughlin


                      Submitted Under Third Circuit LAR 34.1(a)
                                    June 9, 2008

          Before: AMBRO, CHAGARES and GREENBERG, Circuit Judges

                             (Opinion filed June 23, 2008)




                                       OPINION


AMBRO, Circuit Judge

      Jarrod Ross pled guilty to one count of conspiracy to defraud the United States

under 18 U.S.C. § 371. He received a sentence of 21 months’ imprisonment plus a three-
year term of supervised release. On appeal, he raises the sole claim of ineffective

assistance of counsel. His counsel asserts that this and all other potential grounds for

appeal are frivolous, seeking to withdraw under Anders v. California, 386 U.S. 738

(1967). We have jurisdiction under 28 U.S.C. § 1291 and affirm.

       “It has long been the practice of this court to defer the issue of ineffectiveness of

trial counsel to a collateral attack. Nonetheless, we have held that we may address the

claim of ineffective assistance of counsel on direct appeal when the record is sufficient to

allow determination of the issue.” United States v. Thornton, 327 F.3d 268, 271 (3d Cir.

2003) (citations omitted). In our case, Ross has provided no specifics as to how his trial

counsel was ineffective. We have no record “developed precisely for the object of

litigating or preserving the claim.” Massaro v. United States, 538 U.S. 500, 505 (2003).

Thus, the exception mentioned in Thornton does not apply here.

       The Government contends that Ross knowingly and voluntarily waived his right to

appeal as part of his plea agreement. Ross points to no evidence in the record to the

contrary. Yet because he alleges ineffective assistance of counsel, which might have

detracted from the knowingness or voluntariness of his waiver, the waiver issue is best

addressed on collateral review as well.

       In this context, a habeas corpus petition is a more appropriate procedure for Ross

to challenge his conviction and sentence. We thus affirm the judgment of the District

Court. In this regard, we also grant Ross’s counsel leave to withdraw.



                                              2